
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.24(b)

GRAPHIC [g1013283.jpg]

Aktiengesellschaft

Date:   June 27, 2001 To:   Young Broadcasting Inc. Attention:   Swaps
Documentation Department Facsimile no.:   1 212 758 1229 Our Reference:   Global
No. N142997N Re:   Interest Rate Swap Transaction

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between Deutsche Bank AG ("DBAG") and Young
Broadcasting Inc. ("Counterparty") on the Trade Date specified below (the
"Transaction"). This letter agreement constitutes a "Confirmation" as referred
to in the Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the
"Definitions") as published by the International Swaps and Derivatives
Association, Inc. are incorporated by reference herein. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

For the purpose of this Confirmation, all references in the Definitions or the
Agreement to a "Swap Transaction" shall be deemed to be references to this
Transaction.

        1.    This Confirmation evidences a complete and binding agreement
between DBAG ("Party A") and Counterparty ("Party B") as to the terms of the
Transaction to which this Confirmation relates. In addition, Party A and Party B
agree to use all reasonable efforts to negotiate, execute and deliver an
agreement in the form of the ISDA Master Agreement (Multicurrency-Cross Border)
(the "ISDA Form") (as may be amended, modified or supplemented from time to
time, the "Agreement") with such modifications as Party A and Party B will in
good faith agree. Upon execution by the parties of such Agreement, this
Confirmation will supplement, form a part of and be subject to the Agreement.
All provisions contained or incorporated by reference in such Agreement upon its
execution shall govern this Confirmation except as expressly modified below.
Until Party A and Party B execute and deliver the Agreement, this Confirmation,
together with all other documents referring to the ISDA Form (each a
"Confirmation") confirming Transactions (each a "Transaction") entered into
between us (notwithstanding anything to the contrary in a Confirmation) shall
supplement, form a part of, and be subject to an agreement in the form of the
ISDA Form as if Party A and Party B had executed an agreement on the Trade Date
of the first such Transaction between us in such form, with the Schedule thereto
(i) specifying only that (a) the governing law is the laws of the State of New
York, without reference to choice of law doctrine provided, that such choice of
law shall be superseded by any choice of law provision specified in the
Agreement upon its execution, and (b) the Termination Currency is U.S. Dollars
and (ii) incorporating the addition to the definition of "Indemnifiable Tax"
contained in (page 48 of) the ISDA "User's Guide to the 1992 ISDA Master
Agreements". In the event of any inconsistency between the terns of this
Confirmation, and the terms of the Agreement, this Confirmation will prevail for
the purpose of this Transaction.

        2.    The terms of the particular Transaction to which this Confirmation
relates are as follows:

  Notional Amount:   USD 63,200,000   Trade Date:   June 27, 2001   Effective
Date:   June 29, 2001

--------------------------------------------------------------------------------

  Termination Date:   March 1, 2011, subject to (i) adjustment in accordance
with the Modified Following Business Day Convention and (ii) the provisions of
Section 3 and 4 of this Confirmation.       Fixed Amounts:       Fixed Rate
Payer:   DBAG   Fixed Rate Payer Payment Dates:   The 1st day of March and
September of each year, commencing September 1, 2001, through and including the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.   Fixed Rate:   10.0%   Fixed Rate Day Count
Fraction:   30/360       Floating Amounts:       Floating Rate Payer:  
Counterparty   Floating Rate Payer Payment Dates:   The 1st day of March and
September of each year, commencing September 1, 2001, through and including the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.   Floating Rate for initial Calculation:  
3.73% (exclusive of Spread)   Floating Rate Option: Designated Maturity:  
USD-LIBOR-BBA   Designated Maturity:   Six Months   Spread:   Plus 5.95%  
Floating Rate Day Count Fraction:   Actual/360   Reset Dates:   The first
Business Day in each Calculation Period   Compounding:   Inapplicable      
Business Days:   New York and London       3. (a) Early Termination:      
Optional Early Termination:   Applicable, provided that no Event of Default or
Potential Event of Default with respect to the Exercising Party shall have
occurred and be continuing.   Option Style:   European   Exercise Business Day:
  New York and London         (b) Procedure for Exercise:
    Expiration Date:  
30 calendar Days preceding the Cash Settlement Payment Date   Earliest Exercise
Time:   9:00 a.m., New York time   Expiration Time:   11:00 a.m., New York time
        (c) Settlement Terms:       Cash Settlement:   Applicable   Cash
Settlement Valuation Time:   11:00 a.m., New York time   Valuation Business
Days:   New York and London   Cash Settlement Payment Date:   November 30, 2005

2

--------------------------------------------------------------------------------

  Business Day Convention for Cash
Settlement Payment Date:   Modified Following   Cash Settlement Method:   Cash
Price   Settlement Rate:   Inapplicable   Quotation Rate:   Mid       4. (a)
Early Termination:       Optional Early Termination:   Applicable   Option
Style:   American   Seller:   Counterparty   Buyer:   DBAG   Exercise Business
Day:   New York and London         (b) Procedure for Exercise:      
Commencement Date:   March 1, 2006   Expiration Date:   30 calendar days
preceding March 1, 2011, provided that if such date that would otherwise be the
Expiration Date is not an Exercise Business Day, such date shall be adjusted in
accordance with the Preceding Business Day Convention and Business Days for such
purpose shall be a day that is an Exercise Business Day.   Earliest Exercise
Time:   9:00 a.m., New York time   Expiration Time:   11:00 a.m. New York time  
Optional Early Termination Date:   30 calendar days following the Exercise Date,
subject to adjustment in accordance with the Modified Following Business Day
Convention.         (c) Settlement Terms:       Cash Settlement:   Inapplicable
  Special Provisions:   In the event that the Exercising Party exercises its
Option pursuant to the foregoing terms and conditions, the amounts payable by
the parties on the Optional Early Termination Date shall be calculated as if the
Optional Early Termination Date were the final Payment Date for this
Transaction. In addition to the Fixed Amount payable by DBAG on the Optional
Termination Date, DBAG shall pay a termination fee (a "Termination Fee")
determined in accordance with the attached Exhibit 1. Upon payment of any such
amounts no further rights or obligations shall exist between the parties with
respect to this Transaction.       5. Account Details;       USD DBAG Payment
Instructions:       Account With:   Deutsche Bank AG, New York   SWIFT Code:  
DEUTUS33   Favor Of:   Deutsche Bank AG, New York   Account Number:  
100440170004

3

--------------------------------------------------------------------------------

        USD Counterparty Payment Instructions:       Account With:   First Union
National Bk, Charlotte   SWIFT Code:   PNBPUS33CHA   Favor Of:   Young
Broadcasting Inc., New York   Account Number:   2000000984124       6. Offices:
    The Office of DBAG for this Transaction is New York.       7. Calculation
Agent:   The party specified as such in the Agreement, or if not specified
therein, DBAG.

8.Representations

Counterparty, if it is a nonresident alien individual, foreign corporation,
foreign partnership, foreign trust, or foreign estate, represents that it is a
foreign person for purposes of US Treasury regulations relating to information
reporting and backup withholding.

Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction):

          (i)  Non-Reliance. It is acting for its own account, and it has made
its own independent decisions to enter into this Transaction and as to whether
this Transaction is appropriate or proper for it based upon its own judgement
and upon advice from such advisers as it has deemed necessary. It is not relying
on any communication (written or oral) of the other party as investment advice
or as a recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.

        (ii)  Assessment and Understanding. It is capable of assessing the
merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of this Transaction. It is also capable of assuming, and assumes, the
risks of this Transaction.

        (iii)  Status of Parties. The other party is not acting as a fiduciary
for, or an adviser to it in respect of this Transaction.

9.Other Provisions

Each of the representations, warranties, covenants and events of default
contained in each of the Credit Agreements and Second Amended and Restated
Credit Agreements, dated as of June 26, 2000, respectively among Young
Broadcasting, Inc., the banks and other financial institutions listed on the
signature pages thereof, Bankers Trust Company, as Administrative Agent for the
Lenders and the Issuing Bank thereunder, and First Union National Bank and CIBC
World Markets Corp., and Syndication Agents for the Lenders thereunder (as
amended, modified, or supplemented from time to time, the "Credit Agreements")
is hereby incorporated into this Confirmation by this reference and made a part
to the same extent as if the Credit Agreements were set forth in full, provided
that any reference in such provisions to the Lenders shall be deemed to be a
reference to Party A. If for any reason Bankers Trust Company (or any of its
affiliates) ceases to remain a party to such Credit Agreements or if such Credit
Agreements should for any reason terminate or if Bankers Trust Company (or any
of its affiliates) shall object to any amendment to the Credit Agreements, such

4

--------------------------------------------------------------------------------


provisions will be incorporated herein as they existed immediately prior to such
event. This Transaction shall be deemed to constitute an Interest Rate
Protection Agreement as permitted under Section 5.02(b)(F) of the Credit
Agreements. Each such incorporated term will be deemed an agreement or
obligation for the purposes of Section 5 (a)(ii) of the ISDA Master Agreement.

"The obligations of the Counterparty to DBAG under this Transaction shall be
equally and ratably secured with the Counterparty's obligations to the Lenders
under the Credit Agreement pursuant to Collateral Documents under the Credit
Agreements. Such Collateral Document under the Credit Agreements shall be Credit
Support Documents for the purposes of the ISDA Master Agreement. If the
Counterparty's obligations to DBAG under this Transaction cease to be equally
and ratably secured with the Counterparty's obligations to the Lenders under the
Credit Agreements pursuant to the Collateral Documents, or if any collateral
under the Collateral Documents is released at any time when Bankers Trust
Company (or any of its Affiliates) is not a party to the Credit Agreements,
unless Party A shall have consented in writing prior to such release, such event
will constitute an Additional Termination Event with the Counterparty as the
Affected Party."

        10.  Section 6 of the Agreement is amended by the addition of the
following Section 6(f):

"(f) Upon the designation of any Early Termination Date, the party that is not
the Defaulting Party or Affected Party ("X") may, without prior notice to the
Defaulting or Affected Party ("Y"), set off any sum or obligation (whether or
not arising under this Agreement, whether matured or unmatured, whether or not
contingent and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by Y to X or any Affiliate of X (the "X Set Off
Amount") against any sum or obligation (whether or not arising under this
Agreement, whether matured or unmatured, whether or not contingent and
irrespective of the currency, place of payment or booking office of the sum or
obligation) owed by X or any Affiliate of X to Y (the "Y Set Off Amount"). X
will give notice to the other party of any set off effected under this
Section 6(f).

For this purpose, either the X Set Off Amount or the Y Set Off Amount (or the
relevant portion of such set off amounts) may be converted by X into the
currency in which the other set off amount is denominated at the rate of
exchange at which X would be able, acting in a reasonable manner and in good
faith, to purchase the relevant amount of such currency.

If a sum or obligation is unascertained, X may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other rights to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise)."

        11.  Nothwithstanding the provisions of Section 7 of the Agreement, each
party hereto hereby agrees to not unreasonably withhold the right of the other
party to transfer this Transaction.

        12.  Please confirm that the foregoing correctly sets forth the terms of
our agreement by having an authorized officer sign this Confirmation and return
it via facsimile or e-mail to:

Attention: Swap Documentation
Telephone: 1 212 602 2900
Facsimile: 1 212 602 2604
E-mail: Swaps.Docs.Queries@db.com

5

--------------------------------------------------------------------------------



This message will be the only form of Confirmation dispatched by us. If you wish
to exchange hard copy forms of this Confirmation, please contact us.

Yours sincerely,

Deutsche Bank AG

By: /s/  MARISA FLOOD      

Name:    Marisa Flood
Authorized Signatory

By:

/s/  KEITH DOREE    
Name: Keith Doree
Authorized Signatory

Confirmed as of the date first written above:

Young Broadcasting Inc,

By: /s/  JAMES A. MORGAN     
Name: James A. Morgan
Title: Exec VP-CFO

6

--------------------------------------------------------------------------------


EXHIBIT 1


        With respect to the Optional Early Termination Date for any Calculation
Period falling within the periods set forth below, the Termination Fee shall be
calculated as a percentage of the Notional Amount as set forth opposite the
relevant period and underneath the caption Termination Fee, as follows:

From and including *`


--------------------------------------------------------------------------------

  To but excluding*

--------------------------------------------------------------------------------

  Termination Fee

--------------------------------------------------------------------------------

March 1, 2006   March 1, 2007   5.00% March 1, 2007   March 1, 2008   3.333%
March 1, 2008   March 1, 2009   1.667% March 1, 2009   March 1, 2011   0.00%

--------------------------------------------------------------------------------

*All dates listed above shall not be subject to adjustment in accordance with
any Modified Following Business Day Convention

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 1
